



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Goebel, 2015 ONCA 411

DATE: 20150609

DOCKET: C55495

Weiler, Watt and Epstein JJ.A.

BETWEEN

Richard Goebel

Appellant

and

Her Majesty the Queen, Attorney General of
    Ontario and City of Toronto

Respondents

Ken J. Berger, for the appellant

Daniel Guttman, for the respondent Attorney General of
    Ontario

Amanda Ross, for the respondent City of Toronto

Heard: January 22, 2015

On appeal from the order of Justice Eugene G. Ewaschuk of
    the Superior Court of Justice, dated April 23, 2012.

Epstein J.A.:

OVERVIEW

[1]

This appeal involves the
    appellants entitlement to advanced funding to finance his proposed challenge
    to the constitutional validity of the
Building Code Act
,
    1992
, S.O. 1992, c. 23 (
BCA
) on
    the basis that it violates ss. 7, 15 and 2(b) of the
Canadian Charter
    of Rights and Freedoms
.

[2]

The appellant is a man with a
    disability. He suffers from a serious mental illness. He owns and occupies a
    house on property in the City of Toronto. As a result of complaints relating to
    the maintenance of the appellants property, the City performed a number of
    inspections and made various compliance orders under the
BCA.
The appellant failed to comply. He did not appeal the
    orders.

[3]

Faced with continued
    non­compliance, the City issued an information under s. 23 of the
Provincial
    Offences Act
, R.S.O. 1990, c. P.33, in the
    Ontario Court of Justice, charging the appellant with failing to comply with an
    order contrary to s. 36(1)(b) of the
BCA
.

[4]

By way of defence, the appellant
    challenged the constitutional validity of the
BCA
.
[1]
He essentially argues that the
BCA
violates his security of the person
    under s. 7 of the
Charter
as, according to the appellant, enforcement
    of the
BCA
allows the City to
    seize his home. He also argues that the
BCA
discriminates against him, contrary to s. 15 of the
Charter
, and curtails his freedom of expression, contrary to
    s. 2(b) of the
Charter
. However,
    the crux of his argument seems to rest with s. 7 of the
Charter
. Finally, while the record is not clear, he appears
    to seek prerogative relief in the light of what he characterizes as the Citys
    manifestly unfair and oppressive prosecution of him.

[5]

On December 21, 2009, the
    appellant applied to the Superior Court for an order requiring the Attorney
    General of Ontario or the City to provide him with advanced funding to assist
    him in pursuing his constitutional challenge. The resolution of this
    application has delayed the proceedings under the
Provincial
    Offences Act
.

[6]

By order dated April 23, 2012, Ewaschuk
    J. dismissed the application, without prejudice to the appellants right to
    renew it before the trial judge of the Ontario Court of Justice.
[2]


[7]

In his appeal of that order to
    this court, the appellant submits that, without government funding, he does not
    have the financial wherewithal to defend the charge against him, that his
    constitutional challenge has merit, and that the issues his case raises are of
    public importance. He therefore argues that the criteria for advanced funding
    are met and the application judge erred in concluding otherwise.

[8]

In my view, the appellants constitutional
    challenge is without merit.  On this basis, I would dismiss the appeal.

BACKGROUND

[9]

In June 2007, the City started to
    receive complaints about the appellants property. As a result, the City
    dispatched a property standards officer to investigate. The first inspection, which
    took place on June 14, 2007, led the City to issue a property standards order
    on June 14, 2007, listing seven defects with a compliance date of August 25,
    2007. The City received a second complaint. Again, it dispatched a property standards
    officer. Based on an inspection on July 11, 2008, the City issued a second
    order on July 15, 2008, adding four more defects. The compliance date was
    August 3, 2008.

[10]

Neither order was appealed.

[11]

The property was again inspected
    on September 10, 2008, following a third complaint. The inspection disclosed
    that only two (and part of a third) of the eleven previously-identified items
    had been brought into compliance.

[12]

The continuing unaddressed defects
    include such matters as rotting exterior wood cladding, the presence of
    ungraded mounds of earth in the front yard, a roof not in good repair, and
    insufficiently protected yard excavation.

[13]

The unchallenged evidence
    demonstrates that the City went to considerable lengths to assist the appellant
    to resolve his maintenance and non-compliance issues. City officials worked
    with a representative of the Salvation Army who is helping the appellant. The
    City agreed to extend the time for compliance. And the City reversed the
    property inspection fees.

[14]

Ultimately, the City proceeded
    against the appellant under the
Provincial Offences Act
on a charge of failure to comply with the July 15, 2008,
    compliance order.

ISSUE
    ON APPEAL

[15]

In oral argument, the court posed
    the question of whether the order under appeal is interlocutory, in which case
    this court would not have jurisdiction over this appeal. At the request of the
    panel, counsel provided written submissions on the issue. Having considered the
    submissions, the panel has decided that, given the state of this record, it is
    preferable to leave the issue of jurisdiction to another day.

[16]

Therefore, assuming but not
    deciding that this court has jurisdiction, we will deal with the only
    substantive issue raised by this appeal; namely, whether the appellant meets
    the criteria for advanced funding.

[17]

Since his application was
    dismissed without reasons, this court is entitled to consider the matter
de
    novo
.

ANALYSIS

The
    Applicable Legal Principles

[18]

The parties agree that the
    Superior Court has jurisdiction to award advanced funding based on the criteria
    set out by the Supreme Court of Canada in
British Columbia (Minister of
    Forests) v. Okanagan Indian Band
, 2003 SCC 71, [2003] 3 S.C.R. 371,
    at para. 40
:

1.

The party seeking interim costs genuinely cannot afford to pay for the
    litigation, and no other realistic option exists for bringing the issues to
    trial. In short, the litigation would be unable to proceed if the order were
    not made;

2.

The claim to be adjudicated is
prima facie
meritorious; that
    is, the claim is at least of sufficient merit that it is contrary to the
    interests of justice for the opportunity to pursue the case to be forfeited
    just because the litigant lacks financial means; and

3.

The issues raised transcend the individual interests of the particular
    litigant, are of public importance, and have not been resolved in previous
    cases.

[19]

These are necessary conditions
    that must be met for an award of interim costs to be available:
Okanagan
, at para. 41. Even in circumstances in which the
    three
Okanagan
criteria are met, the appellant still has no right to
    advanced funding:
Okanagan
, at
    para. 41.

[20]

In
R. v. Caron
, 2011 SCC
    5, [2011] 1 S.C.R. 78, at para. 5, the Court made it clear that advanced funding
    orders issued by Superior Courts for a Provincial Court matter "must be
    highly exceptional and made only where the absence of public funding would work
    a serious injustice to the public interest.

The Principles Applied to this
    Case

[21]

The appellants challenge to the
    constitutional validity of the
BCA
appears to be primarily premised on the argument that the
BCA
gives
    the City the right to take his shelter, thereby infringing his security of the
    person, protected under s. 7 of the
Charter
.

[22]

This argument is doomed to fail
    for several reasons.

[23]

First, s. 7 of the
Charter
has not been interpreted to protect a right
    to property: see
Authorson v. Canada (Attorney General)
, 2003 SCC 39, [2003] 2 S.C.R 40, at para. 9;
Peel
    (Regional Municipality) v. Great Atlantic & Pacific Co. of Canada Ltd.
(1991), 2 O.R. (3d) 65 (C.A.), at para. 195; and Peter
    Hogg,
Constitutional Law of Canada
, looseleaf (Toronto: Carswell, 2007), at p. 47-17.

[24]

Second, the appellants assertion
    that the operation of the
BCA
puts
    his interest in his property in jeopardy is factually incorrect. The
    prosecution is proceeding under the
Provincial Offences Act
, not the
BCA
. In any event, there is no provision in either statute that would allow
    the City to deprive the appellant of his shelter.

[25]

The procedure available to the
    City for enforcement of property standards is as follows.

[26]

The City establishes standards
    designed to ensure that property is appropriately maintained. If a property
    standards violation comes to the Citys attention, the
BCA
sets out a
    procedure for inspection, notice, and time for compliance.

[27]

Specifically, s. 15.2(1) of the
BCA
empowers property standards officers to inspect
    properties to ensure standards prescribed in by-laws are met. Pursuant to s.
    15.2(2), an officer who finds that a property does not conform to these
    standards may make an order indicating the time for compliance with the terms
    and conditions of the order.

[28]

Section 36(1) of the
BCA
makes it an offence for failing to comply with an
    order made pursuant to s. 15.2(2). Under s. 36(3) of the
BCA
, a person who is convicted of an offence is liable to
    a fine of not more than $50,000 for a first offence. The only other relevant sanction
    prescribed by the
BCA
is a
    prohibition order under s. 36(7).

[29]

There is no provision in the
BCA
for enforcement of an order requiring a fine to be
    paid. Rather, in the event a fine is not paid, the City must turn to the
Provincial
    Offences Act
for assistance.

[30]

The
Provincial Offences
    Act
defines offence as an offence under
    an Act of the Legislature or under a regulation or by-law made under the
    authority of an Act of the Legislature. Pursuant to s. 23(1), Any person who,
    on reasonable or probable grounds, believes that one or more persons have
    committed an offence, may lay an information before a justice.  Upon
    conviction, the Act

allows for a
    variety of sanctions including a fine, a probation order, and a term of
    imprisonment.

[31]

Significantly, as I previously
    indicated, neither the relevant provisions of the
BCA
nor the
Provincial Offences Act
interfere with the appellants entitlement to his home.

[32]

If a fine is imposed as a result
    of a conviction under the
Provincial Offences Act
for non-compliance with an order under the
BCA
, the City may, in turn, look to the
City
    of Toronto Act, 2006
, S.O. 2006, c. 11,
    Sched. A. Under s. 3(5) of that Act, the amount of the fine may be added to the
    property taxes charged against the property in question. Under Part XIV of the
City
    of Toronto Act
, failure to pay property
    taxes may ultimately give the City the right to sell the property. I note that
    the process leading up to the sale of a home under Part XIV of the
City
    of Toronto Act
is a long one. For example,
    s. 344(1) provides for the registration of a tax arrears certificate on a
    property, but only in the third year following the year in which the taxes
    become owing. Further, under s. 350(1), notice of a public sale cannot occur
    until at least 280 days after the day the tax arrears certificate is
    registered.

[33]

In the light of the statutory
    framework designed to further the Citys objectives to keep property maintained
    to certain minimum standards, I am of the view that the appellants constitutional
    challenge to the
BCA
cannot
    succeed. Specifically, the impugned legislation, the
BCA,
does not operate so as to deprive the appellant of any
Charter
-protected interests.

[34]

Returning to the
Okanagan
criteria, the appellants constitutional challenge certainly does not have
    sufficient merit that it is contrary to the interests of justice for the
    opportunity to pursue the challenge to be forfeited because of impecuniosity.

[35]

This conclusion is sufficient to
    dispose of the matter.

[36]

To the extent the appellant is
    still seeking prerogative relief, I am of the opinion that this request is also
    devoid of merit. As discussed above, the City has, within the context of the
    avenues available to it, dealt with the appellant fairly and reasonably by
    attempting to assist him, where possible.

DISPOSITION

[37]

For these reasons, I would dismiss
    the appeal. In the circumstances, I would make no order as to costs.

Released: June 9, 2015 (KMW)

Gloria
    Epstein J.A.

I
    agree K.M. Weiler J.A.

I
    agree David Watt J.A.





[1]
The appellant seems to challenge the constitutional validity of the
BCA
as a whole, rather than a particular provision.



[2]
Whether the Ontario Court of Justice has jurisdiction to order advanced funding
    was not a live issue in this appeal.


